THIRD AMENDMENT

TO

SALE AND SERVICING AGREEMENT

THIS THIRD AMENDMENT TO THE SALE AND SERVICING AGREEMENT, dated as of December
7, 2005 (this "Amendment"), is entered into by and among MCG Commercial Loan
Funding Trust, as the seller (in such capacity, the "Seller"), and MCG Capital
Corporation, as the originator (in such capacity, the "Originator") and as the
servicer (in such capacity, the "Servicer"), and Three Pillars Funding LLC, as a
purchaser ("Three Pillars"), and SunTrust Capital Markets, Inc., as the
administrative agent (in such capacity, the "Administrative Agent"), and Wells
Fargo Bank, National Association, as the backup servicer (in such capacity, the
"Backup Servicer") and as trustee (in such capacity, the "Trustee").

RECITALS



The Seller, the Originator, the Servicer, Three Pillars, the Administrative
Agent, the Backup Servicer and the Trustee are parties to the Sale and Servicing
Agreement dated as of November 10, 2004 (the "Agreement"); and

Such parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:



Certain Defined Terms

. Capitalized terms that are used herein without definition and that are defined
in the Agreement (including terms incorporated by reference in the Agreement)
shall have the same meanings herein as therein defined.



Amendments to the Agreement

. The Agreement is hereby amended as follows:



2.1 Clause (3) of the definition of "Pool Concentration Criteria" in Section 1.1
of the Agreement is hereby amended to add a new industry segment entitled
"Services" as set forth below:

Segment

Percentage Limit

SIC Code(s) or Descriptions

Services

20%

Division I (Services), Major Groups 70 through 89, but excluding the following
SIC Codes within Major Groups 73 (Business Services): Business Information
Services (7375, 7379), Technology (7371, 7372, 7373), and Security Alarm Leasing
Companies (7382)

2.2 Clause (3) of the definition of Pool Concentration Criteria in Section 1.1
of the Agreement is hereby amended to add "Services" to the "Combined Limit to
segments other than Radio, Television, Community Newspapers, Publishing, Towers,
Cable Television Operators, Business Information Services and Security Alarm
Leasing Companies" as follows:

Segment

Percentage Limit

SIC Code(s) or Descriptions

Combined Limit to segments other than Radio, Television, Community Newspapers,
Publishing, Towers, Cable Television Operators, Business Information Services,
Security Alarm Leasing Companies, Manufacturing and Services (as defined above)

45%

See codes above and definitions

2.3 Clause (3) of the definition of Pool Concentration Criteria in Section 1.1
of the Agreement is hereby amended to increase the limitation for the industry
segment entitled "Other" as follows:

Segment

Percentage Limit

SIC Code(s) or Descriptions

Other

25%, but no other individual 4-digit SIC code may exceed 5%

See codes above and definitions

Section 8.9

of the Agreement is amended and restated in its entirety as follows in order to
clarify when the consent of Administrative Agent is required for a release of
Loan Files:



"Section 8.9. Return of Loan File. Without limiting the rights of the Seller or
the Servicer under Section 8.8 or any other provision of this Agreement, the
Seller and/or the Servicer (without the consent of the Administrative Agent) may
require that the Trustee return to the Seller or the Servicer (as applicable)
the related Loan File and all other Related Security (a) delivered to the
Trustee in error, or (b) for which a Substitute Loan has been substituted in
accordance with Section 2.16, a Loan has been sold in accordance with Section
2.17, or a Warranty Loan has been transferred pursuant to Section 4.6, or (c) as
to which the Lien on the Related Property (if any) has been released pursuant to
Section 9.2, in each case by submitting to the Trustee and the Administrative
Agent a written request in the form of Exhibit H hereto specifying the Assets to
be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release). If any such request submitted to the Trustee (or group of
requests that are concurrently submitted to the Trustee) by the Seller or the
Servicer for a return of Loan Files pursuant to Clause (b) or Clause (c) of this
Section relating to Substitute Loans under Section 2.16 or Loans sold under
Section 2.17 is for 5 or more Loans or Loans collectively exceeding $30 million,
then the Seller or the Servicer (as applicable) shall obtain the written consent
thereto of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned). The Trustee upon its receipt of each such
request for return of Loan Files executed by the Seller or the Servicer (and, if
applicable, the Administrative Agent) shall promptly, but in any event within
five Business Days, return the Required Loan Documents so requested to the
Seller or the Servicer."

 

No Waiver

. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of any party under the Agreement or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein.



Conditions to Effectiveness

. The effectiveness of the amendments in
Section 2
hereof is subject to the condition precedent that each of the parties hereto
shall have received counterparts of this Amendment, duly executed by all the
parties hereto
.



Reaffirmation of Covenants, Representations and Warranties

. Upon the effectiveness of this Amendment, each of the Seller, the Originator
and the Servicer hereby reaffirms all covenants, representations and warranties
made in the Agreement and the other Transaction Documents and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment.



Representations and Warranties

. Each of the Seller, the Originator and the Servicer hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms
and
(ii) upon the effectiveness of this Amendment, no Termination Event shall exist.



Ratification

. All of the provisions of this Amendment are incorporated by reference into the
Agreement, as if set forth in full therein. The Agreement, as amended hereby,
remains in full force and effect. Any reference to the Agreement from and after
the date hereof shall be deemed to refer to the Agreement as amended hereby. As
amended, the Agreement is hereby ratified and reaffirmed by the parties hereto.



Counterparts

. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.



Governing Law

. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK.



Section Headings

. The various headings of this Amendment are included for convenience only and
shall not affect the meaning or interpretation of this Amendment, the Agreement
or any provision hereof or thereof.



[Signature Pages Follow]

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

MCG COMMERCIAL LOAN FUNDING TRUST

, as Seller



By: Wilmington Trust Company, not in its individual capacity, but solely as
Owner Trustee

By: /s/ Jeanne M. Oller

Name: Jeanne M. Oller

Title: Senior Financial Services Officer

MCG CAPITAL CORPORATION

, as Originator and as Servicer



By: /s/ Michael R. McDonnell

Name: Michael R. McDonnell

Title: Chief Financial Officer

THREE PILLARS FUNDING LLC

, as a Purchaser



By: /s/ Doris J. Hearn

Name: Doris J. Hearn

Title: Vice President

SUNTRUST CAPITAL MARKETS, INC.

, as Administrative Agent



By: /s/ James Bennison

Name: James Bennison

Title: Managing Director

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as Backup Servicer



By: /s/ Cheryl Zimmerman

Name: Cheryl Zimmerman

Title: Assistant Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as Trustee



By: /s/ Cheryl Zimmerman

Name: Cheryl Zimmerman

Title: Assistant Vice President